Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered. 
In the response Applicant amended claim(s) 1, 3-4, 6, 9-10, 14, 17-19.
Currently, claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guinn et al. (2012/0136465) in view of Kelly et al. (2009/0104960).
	Re Claim 1,
	Guinn discloses a gaming system (Fig 1, 10) comprising: 
	a processor; and a memory device which stores a plurality of instructions, which when executed by the processor (Fig 1, 10, ¶¶0022, 0125-0127), cause the processor to: 
	for each of a plurality of players, for each occurrence of one of a plurality of monitored events over a period of time, cause a display device to display a ranked position of the player among a quantity of ranked positions, the ranked position of the player being based, at least in part, on the event (Fig 1, ¶¶0024-0025, 0027, 0029-0032, 0034-0035; the leaderboard displays each player’s ranked position and rewards based on the wagering game event); and 
	after expiration of the period of time: a first benefit for a first player of the plurality of players, the first benefit being based, at least in part, on a total duration of the first player at a first ranked position of the quantity of ranked positions (¶¶0091-0092; outcomes of the wagering games may be influenced based on whether the player playing the wagering game is on a leaderboard, an amount of time the player has been on the leaderboard, the player's position on the leaderboard. For example, the player may receive additional game credits if the player maintains his/her position on the aggregate leaderboard for three consecutive days).
	Guinn does not explicitly disclose the display device to display benefit.
	However, Kelly teaches a tournament game with a leaderboard that displays each player’s rank, score, and prizes (¶0311). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display rewards for each player as taught by Kelly into the leaderboard of Guinn in order to maintain player’s interest and attract more players to join the game.
	Re Claim 2, 12, 16,
	Guinn discloses the first benefit has a first value and a second benefit for a second player of the plurality of players with a greater total duration at the first ranked position has a second, greater value (¶¶0091-0092). 
	Re Claim 3, 9, 18,
	Guinn discloses displaying a ranked position movement notification associated with the first player (¶¶0024-0025, 0027, 0029-0032, 0034-0035).
	Re Claims 4, 10,
	Guinn discloses the ranked position movement notification is displayed in association with one of an email, a text message, and a notification associated with a mobile device application (¶¶0039, 0041).
	Re Claim 5, 11, 19,
	Guinn discloses the first benefit comprises one of a monetary value, a quantity of player tracking points, an amount of virtual currency, an amount of cryptocurrency, a coupon for a reduced good, a coupon for a reduced service, a coupon for a complimentary good, a coupon for a complimentary service, an amount of free play of a game, an activation of a feature of the game, and an eligibility to win an award (¶¶0024-0025, 0027, 0029-0032, 0034-0035, 0091-0092).
	Re Claim 6,
	Claim is substantially similar to claim 1 and further adds a designated duration over at least two of the plurality of intervals (¶¶0091-0092; the limitation is broadly claimed, as such, an amount of time the player has been on the leaderboard is considered to include at least two of the plurality of intervals, for instance, each day or hour can be considered as one interval). See claim 1 for rejection on other limitations.
	Re Claims 7, 15,
	Guinn discloses an amount of time and a quantity of plays of a game (¶¶0091-0092).
	Re Claim 8,
	Guinn discloses the designated duration comprises one of an amount of time and a quantity of plays of a game (¶¶0024-0025, 0027, 0029-0032, 0034-0035, 0091-0092).
	Re Claims 13, 20,
	Guinn discloses the display device comprises part of a mobile device in communication with the processor via a wireless network (¶¶0041, 0065, 0112, 0117).
	Re Claim 14,
	Claim is substantially similar to claim 1 and further adds an identifier of one of a plurality of players (¶¶0024-0025, 0027, 0029-0032, 0034-0035, 0091-0092; each player’s position rank is considered as an identifier). See claim 1 for rejection on other limitations.
	Re Claim 17,
	Guinn discloses displaying the benefit for each qualifying player when another player ranking of that qualifying player does not correspond to any of the quantity of ranked positions of the leaderboard (¶¶0039, 0041).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715